DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 5-8, 11, 13-15 & 19-20 are allowed.
REASONS FOR ALLOWANCE
Regarding Claim 1 – 
Dalal (US 2018/0291807) is considered the closest prior art to disclosure the present invention’s aircraft system as recited in Claim 1. 
Dalal disclose –
An aircraft system [10] (Abstract & FIG. 1) comprising:
a first turbine engine [102], the first turbine engine [102] having a first high pressure (HP) spool [34] and a first low pressure (LP) spool [36], the first HP spool [34] configured to drive a first generator [350] and provide a first electrical output [The electrical output from the first generator 350 can be fed to converters 360], the LP spool [36] configured to drive a second generator [352] and provide a second electrical output [The electrical output from the second generator 352 can be fed to converters 362], the first generator [350] and the second generator [352] coupled to an electrical power distribution bus [310] that provides electrical power to a first load [left 376], a second load [middle 376], and a third load [378] (FIG. 3, ¶ [0034], ¶ [0038]);
a second turbine engine [104], the second turbine engine [104] having a second high pressure (HP) spool [bottom 34] and a second low pressure (LP) spool [bottom 36], the second HP spool [bottom 34] configured to drive a third generator [bottom 350] and provide a third electrical output [The electrical output from the first generator 350 can be fed to converters 360, 364], the second LP spool [bottom 34] configured to drive a fourth generator [bottom 352] and provide a fourth electrical output [The electrical output from the second generator 352 can be fed to converters 362, 366], the third generator [bottom 350] and the fourth generator [bottom 352] coupled to an electrical power distribution bus [310] that provides electrical power to the first load [left 369],the second load [middle 376], and the third load [378] (FIG. 3, 5, ¶ [0035-0036] & ¶ [0041]);
a first propeller [330] coupled to the first LP spool [FIG. 3 shows 330 “electrically” coupled to 36 through 30], wherein the first propeller [330] is driven by the first turbine engine [For example, one or both of the jet engines 102, 104 may be configured to provide mechanical power from a rotating shaft (such as an LP shaft or HP shaft] (FIG. 3, ¶ [0024]);
a propulsion system [100] defined by the first propeller [The example system 100 includes one or more aircraft engines and one or more electric propulsion engines] (¶ [0023]);
a first aircraft systems bus [“bus” going to top 380] coupled to the electrical power distribution bus [310] (FIG. 3);
a second aircraft systems bus [“bus” going to bottom 380] coupled to the electrical power distribution bus [310] (FIG. 3); and
a third aircraft systems bus [“bus” going to 390] coupled to the electrical power distribution bus [310] (FIG. 3) and
a control system configured [320] to allocate power among each generator [350, 352], a propulsion system controller (PSC) [320 is the “PSC], each aircraft systems bus [380], and one or more bus power control unit (BPCU) controllers [370, 372], wherein the control system controls power allocation of the first turbine engine [102] among each generator [350, 352] and the propulsion system [For example, the electrical power converters … to supply electrical power to motors 392, 394 to drive propeller fan 330], and
the control system controls power delivery from the electrical power distribution bus [310] to each aircraft systems bus [the control system is further configured to manage a battery power from the battery energy storage system to provide electrical power to the electrical power distribution bus to supplement the power supplied by the first generator and the second generator] (FIG. 3, 5, ¶ [0035-0036] & ¶ [0041]).

Dalal fail to disclose:
a second propeller coupled to the second LP spool, wherein the second propeller is driven by the second turbine engine.
Smith (US 10,644,630) discloses:
a propeller [14] coupled to a LP spool [110], wherein the propeller is driven by a second  turbine generator [30] (FIG. 1).
It appears that a person skilled in the art would not be prompted to consider Smith’s teachings “I”. The present invention requires a first & second propellers EACH coupled to a LP Spool from separate turbine engines (refer to “c” & “A” above). Even if a person skilled in the art were to use the knowledge from Smith (see “I” above), said person would not arrive at the claimed subject matter when considering the remaining limitations recited in Claim 1 (see “a-i” above). Therefore, it appears not obvious to modify Dalal as described by “a-i” above and incorporate Smith’s teachings as described by “I” above to incorporate a “LP Spool” to be coupled to the “second propeller” WHEN considering all the limitations recited in Claim 1.
With respect to Claim 1 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests –
An aircraft system comprising: 
a first turbine engine, the first turbine engine having a first high pressure (HP) spool and a first low pressure (LP) spool, the first HP spool configured to drive a first generator and provide a first electrical output, the LP spool configured to drive a second generator and provide a second electrical output, the first generator and the second generator coupled to an electrical power distribution bus that provides electrical power to a first load, a second load, and a third load; 
a second turbine engine, the second turbine engine having a second high pressure (HP) spool and a second low pressure (LP) spool, the second HP spool configured to drive a third generator and provide a third electrical output, the second LP spool configured to drive a fourth generator and provide a fourth electrical output, the third generator and the fourth generator coupled to an electrical power distribution bus that provides electrical power to the first load, the second load, and the third load; 
a first propeller coupled to the first LP spool, wherein the first propeller is driven by the first turbine engine; 
(I) a second propeller coupled to the second LP spool, wherein the second propeller is driven by the second turbine engine, 
a propulsion system defined by the first propeller; 
a first aircraft systems bus coupled to the electrical power distribution bus; 
a second aircraft systems bus coupled to the electrical power distribution bus; 
a third aircraft systems bus coupled to the electrical power distribution bus; and 
a control system configured to allocate power among each generator, a propulsion system controller (PSC), each aircraft systems bus, and one or more bus power control unit (BPCU) Serial No.16/937,147Examiner: Joseph Ortega Filed:July 23, 2020Group Art Unit: 2832 Page 4 of 8 controllers, wherein the control system controls power allocation of the first turbine engine among each generator and the propulsion system, and the control system controls power delivery from the electrical power distribution bus to each aircraft systems bus.
Regarding Claim 8 – 
Similarly, to Claim 1 requiring a first & second propellers EACH coupled to a LP Spool from separate turbine engines (refer to “c” & “A” above), NOW with respect to Claim 8 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests:
A method of powering an aircraft system having a first turbine engine, the first turbine engine having a first high pressure (HP) spool and a first low pressure (LP) spool, the first HP spool configured to drive a first generator and provide a first electrical output, the first LP spool coupled to a first propeller configured to drive a second generator, provide a second electrical output, and drive the first propeller, the method comprising: 
splitting a total power from the first turbine engine to the second generator and the first propeller; 
providing the first electrical output from the first generator to an electrical power distribution bus; 
providing the second electrical output from the second generator to the electrical power distribution bus; 
providing a third electrical output from a second high pressure (HP) spool coupled to a second turbine engine, wherein the second HP spool configured to drive a third generator to the electrical power distribution: Serial No.16/937,147Examiner: Joseph Ortega Filed:July 23, 2020Group Art Unit: 2832 Page 5 of 8 
providing a fourth electrical output from a second low pressure (LP) spool coupled to the second turbine engine, wherein the low LP spool configured to drive a fourth generator to the electrical power distribution; 
coupling a first aircraft systems bus, a second aircraft systems bus, and a third aircraft systems bus to the electrical power distribution bus; 
(I) driving a second propeller by the second turbine engine coupled to the second LP spool; and 
managing a power allocation among the first generator and the second generator, to the first aircraft systems bus, a second aircraft systems bus, and a third aircraft systems bus from the electrical power distribution bus via a control system having a propulsion system controller (PSC) communicatively coupled to at least one bus power control unit controllers (BPCU) and at least one full authority digital engine control (FADEQ).
Regarding Claim 15 –
Similarly, to Claim 1 requiring a first & second propellers EACH coupled to a LP Spool from separate turbine engines (refer to “c” & “A” above), NOW with respect to Claim 15 and claims dependent thereon, the prior arts when considered, either alone or in combination, fails to teach or suggests:
An electrical system for an aircraft having a first turbine engine, the first turbine engine having a first high pressure (HP) spool and a first low pressure (LP) spool, and a second turbine engine, the second turbine engine having a second pressure (HP) spool and a second low pressure (LP) spool, the electrical system comprising: 
a first generator coupled to the first HP spool driven by the first turbine engine and providing a first electrical output; Serial No.16/937,147Examiner: Joseph Ortega Filed:July 23, 2020Group Art Unit: 2832 Page 6 of 8 
a second generator coupled to the first LP spool driven by the first turbine engine and providing a second electrical output; 
a third generator coupled to the second HP spool driven by the second turbine engine and providing a third electrical output; 
a fourth generator coupled to the second LP spool driven by the second turbine engine and providing a fourth electrical output; 
a propulsion system defined by a first propeller and driven by the first turbine engine, and 
(I) a second propeller coupled to the second LP spool, wherein the second propeller is driven by the second turbine engine; 
the first generator, the second generator, the third generator, and the fourth generator coupled to an electrical power distribution bus that provides electrical power to a first load, a second load, and a third load; 
a propulsion system controller coupled to the electrical power distribution bus; 
a first aircraft systems bus, a second aircraft systems bus, and a third aircraft systems bus coupled to the electrical power distribution bus; the first load, the second load, and the third load coupled to the first aircraft systems bus, the second aircraft systems bus, and the third aircraft systems bus respectively; and 
a control system configured to allocate power to at least one of the first load, the second load, and the third load from the first generator and the second generator via the propulsion system controller, the first aircraft systems bus, the second aircraft systems bus, and a third aircraft systems bus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/Examiner, Art Unit 2832